Howk, J.
This action was commenced by -the appellee' against the appellant, before a justice of the peace of Hancock county, to recover a penalty for an alleged violation of an ordinance of said town of Greenfield to license the-sale of intoxicating liquors within its corporate limits. On appeal from the justice, there was a trial by the court’ below, and a finding and judgment for the appellee for the-recovery of a penalty of one hundred dollars, and the costs of suit, from which judgment the defendant, McFee, has-appealed to this court.
The judgment in this case can not be sustained. There is no law of this State which authorized the town of Greenfield to regulate, by ordinance, the sale of intoxicating-liquors, to license such sale and exact a fee for such license,, or to prescribe penalties for a violation of such ordinance. Cowley v. The Town of Rushville, 60 Ind. 327, and Walter v. The Town of Columbia City, 61 Ind. 24.
The judgment is reversed, at the appellee’s costs, and the-cause is remanded, with instructions to sustain the appellant’s motion in arrest of judgment.